Citation Nr: 1747624	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-17 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent prior to August 31, 2009, and in excess of 30 percent from October 1, 2009, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran had active duty from May 2003 to May 2007.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. Jurisdiction is now with the RO in Cleveland, Ohio.

This matter was previously before the Board in August 2016, and remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's August 2016 remand requested that the Veteran be provided with a VA examination to determine the extent of the Veteran's PTSD disability. The record reveals that a March 2017 examination to assess the Veteran's PTSD disability was scheduled, but the Veteran failed to report. 

The record reveals that the address VA used for the examination notification letter is incorrect, as subsequent letters to that same address were returned to VA stating "no such person at the address." The record also shows that VA has had difficulty contacting the Veteran using different addresses. It is reasonable that the Veteran was not notified of his VA examination appointment. Furthermore, VA treatment records show that, as recently as October 2017, the VA medical center has been unable to locate the Veteran for follow up and to check his welfare.

Since is unclear whether the Veteran received timely notice of the rescheduled VA medical examination, he should be rescheduled for a VA examination. On remand, attempts must be made to clarify the Veteran's current address and to afford the Veteran a VA medical examination. Of note, the Veteran signed an Appointment of Veteran's Service Organization form in September 2017 using an address differing from the one VA was using. The RO should contact the Veteran's service organization, if necessary, to obtain assistance in identifying the Veteran's correct mailing address to ensure that he is receiving correspondence from the VA.

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim. See 38 C.F.R. § 3.655. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id. If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility. 

Additionally, since the prior Supplemental Statements of the Case, additional VA treatment records have been associated with the claims file. On remand, the AOJ will have an opportunity to consider this evidence in the first instance. 38 C.F.R. § 19.31, 19.37. The RO should also review and consider the Veteran's September 2017 hospitalization for his service-connected disability for any additional benefits he may be entitled to under 38 C.F.R. § 4.29, 4.30.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take all appropriate action to determine the Veteran's address, to include contacting his representative, DAV.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected PTSD disability. The claims folder and copies of all pertinent records should be made available to the examiner. All indicated tests should be performed. The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected PTSD disability.

The VA examiner must identify any psychiatric diagnoses, in addition to PTSD, applicable to the Veteran. If the examiner disagrees with the additional diagnoses that the Veteran has received throughout his care with the VA, the examiner must explain why these diagnoses are no longer applicable.

The VA examiner must identify all symptoms and manifestations attributable to the Veteran's service-connected PTSD alone, in accordance with the rating criteria specified at 38 C.F.R. 4.130. If it is not possible to separate the symptoms and manifestations of the Veteran's service-connected PTSD from his additional psychiatric diagnoses, the examiner must so state and explain why this is not possible. 

Is it at least as likely as not that the Veteran's history of substance abuse, to include marijuana, cocaine, heroin, opioid, amphetamine, and alcohol abuse is caused by his service connected PTSD?

3. If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility and document efforts made to obtain the Veteran's correct mailing address.

4. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record. If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




